MEMO ENDORSED
                                                                                                                                                                    3/31/2020




                                    -----------------------------------------------------------------------------------------------------------------



                      11 BROADWAY, SUITE 715                                                NEW YORK, NEW YORK 10004
                           Tel. (212) 344-5180                                              www.criminal-defense.nyc


                                                                                                                                                        March 26, 2020
  The Honorable Andrew L. Carter, Jr.
  U.S. District Court Judge
  Southern District of New York
  40 Foley Square
  New York, New York 10007
  VIA ECF

            Re:      United States v. Dennis McDonald, et. al, 19-cr-828 (ALC)

  Dear Judge Carter,

          I am CJA counsel to Dennis McDonald in the above-captioned matter. I write to inform the
  court that the prosecutors and the defense have agreed upon a bail package in this matter, pending
  the approval of Your Honor.
          Mr. McDonald was originally ordered detained by Magistrate Judge Netburn following a bail
  hearing at the time of his arraignment on November 22, 2019. Notably, Judge Netburn explicitly
  ordered that the parties could petition the Court for a modification of the detention order should
  they identify an appropriate residential treatment program for Mr. McDonald.1 Since that hearing,
  the prosecution and defense have had many discussions regarding placement or a bail package for
  Mr. McDonald, and we seem to have finally agreed upon the following conditions:
            1. An unsecured bond in the amount of $150,000.00.
            2. Three co-signers on this bond, including Mr. McDonald’s mother, his father, and his
               girlfriend’s mother. All three of these proposed signatories are gainfully employed and
               they are prepared to be interviewed by the prosecutor’s office.
            3. Home detention without electronic monitoring at the home of Mr. McDonald’s mother,
               with travel outside the home only permitted for attorney visits, court appearances, and
               medical appointments. Employment may also eventually be permitted.
            4. Mr. McDonald shall submit to drug testing through Pretrial Services and shall not use or
               abuse controlled substances.
            5. Mr. McDonald shall have no communication with any co-defendants, except in the
               presence of attorneys.



  1
      See Document # 18, filed November 22, 2019.
                             -----------------------------------------------------------------------------------------------------------------



                11 BROADWAY, SUITE 715                                               NEW YORK, NEW YORK 10004
                     Tel. (212) 344-5180                                             www.criminal-defense.nyc


       6. Mr. McDonald shall surrender his travel documents and make no applications for any
          new passports, etc.
       7. Mr. McDonald shall not commit any new federal or state crimes.
       8. Mr. McDonald shall comply with all other conditions imposed by Pretrial Services.

        These conditions will adequately protect the public from any potential threat posed by Mr.
McDonald, as well as reasonably assure his return to court. 18 U.S.C. § 3142. We thus respectfully
request that the Court modify the existing detention order to reflect the conditions described above.
                                                                                                Respectfully submitted,
                                                                                                _______________/s/_________________
                                                                                                Matthew Galluzzo
                                                                                                Counsel for Dennis McDonald


Cc:
AUSA Ryan B. Finkel
AUSA Mary Elizabeth Bracewell




 Dated: March 31, 2020
